Citation Nr: 0843460	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-03 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease with above the knee amputation of the right lower 
extremity, to include as secondary to service connected Type 
II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to December 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi. 


FINDING OF FACT

The veteran's peripheral vascular disease arose secondary to 
the veteran's service connected Type II diabetes mellitus.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
peripheral vascular disease with above the knee amputation of 
the right lower extremity have been met.  38 U.S.C.A. §§ 
1103, 1110, 1112, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.300, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2007).  Similarly, any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected disease, will be service-connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the non-service-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In cases of aggravation of a veteran's non-service-connected 
disability by a service-connected disability, the veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since 
VA has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

The veteran is seeking entitlement to service connection for 
peripheral vascular disease with above the knee amputation of 
the right lower extremity, which he alleges was caused by his 
service connected diabetes mellitus.  

The RO denied service connection on the grounds that the 
veteran was not diagnosed with diabetes until June 1997, 
almost a year after a diagnosis of peripheral vascular 
disease appears of record.  The RO reasoned that the fact 
that the veteran was not diagnosed with diabetes until after 
he was diagnosed with peripheral vascular disease meant that 
the onset of veteran's peripheral vascular disease preceded 
the onset of the veteran's diabetes mellitus and was not 
caused by it.  

However, the veteran was afforded a VA examination in 
February 2005 and after examining the veteran and reviewing 
his claims folder, the examiner concluded that the veteran's 
peripheral vascular disease was "likely secondary to service 
connected diabetes."  The Board has carefully reviewed the 
examiner's report and notes that it is extremely detailed, 
including a chronological listing of key diagnosis and 
treatments in the veteran's medical history.  It is clear 
that the examiner conducted a thorough review of the record 
before rendering an opinion concerning the etiology of the 
veteran's peripheral vascular disease.  

The Board may not substitute its medical judgment for that of 
competent medical professionals.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  As the VA examiner has rendered an 
expert opinion concerning the etiology of the veteran's 
disability and there is no conflicting medical evidence of 
record, entitlement to service connection for peripheral 
vascular disease with above the knee amputation of the right 
lower extremity must be granted.  

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Entitlement to service connection for peripheral vascular 
disease with above the knee amputation of the right lower 
extremity is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


